            Case 1:18-cv-02395-JEB Document 28 Filed 07/07/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNIÓN FENOSA GAS, S.A.

                                Plaintiff,

                v.                                    Civil Action No. 1:18-cv-02395-JEB

 ARAB REPUBLIC OF EGYPT

                                Defendant.

                          JOINT STATUS REPORT OF July 7, 2020

       Plaintiff Unión Fenosa Gas, S.A. (“UFG”) and the Arab Republic of Egypt (“Egypt”) make

this submission pursuant to the Court’s Order of June 4, 2020, instructing the parties to “file a joint

status report updating the court as to the ongoing annulment proceedings by July 7, 2020 and every

thirty days thereafter until the conclusion of those proceedings.” Dkt. No. 26.

       1.      On June 9, 2020, Egypt wrote to the ICSID Committee requesting that the July 14-

15 hearing be postponed “until a mutually agreed-upon date after September 15, 2020” due to the

COVID-19 crisis.

       2.      On June 15, 2020, UFG wrote to the ICSID Committee objecting to Egypt’s request

for a postponement in the June 9 letter.

       3.      On June 24, 2020, the parties attended a case management meeting with the ICSID

Annulment Committee. Among other procedural issues, the Committee considered Egypt’s

request to postpone the hearing on Egypt’s petition for annulment. After hearing the parties and

consulting with counsel about potential dates, the Committee determined to postpone the hearing

until August 18-20, 2020, and conduct it by remote means. A copy of the Committee’s Procedural

Order No. 3 dated July 3, 2020, is attached as Exhibit A.
        Case 1:18-cv-02395-JEB Document 28 Filed 07/07/20 Page 2 of 2




Dated: Washington, D.C.
       July 7, 2020
                                   Respectfully submitted,


                                           /s/ Jeffrey S. Bucholtz
                                   Jeffrey S. Bucholtz (D.C. Bar 452385)
                                   KING & SPALDING LLP
                                   1700 Pennsylvania Avenue NW
                                   Suite 200
                                   Washington, D.C. 20006
                                   Tel: (202) 626-2907
                                   Fax: (202) 626-3737
                                   jbucholtz@kslaw.com

                                   Edward G. Kehoe (pro hac vice forthcoming)
                                   James E. Berger (D.C. Bar No. 481408)
                                   Charlene C. Sun (D.C. Bar 1027854)
                                   Enrique J. Molina (pro hac vice forthcoming)
                                   KING & SPALDING LLP
                                   1185 Avenue of the Americas
                                   New York, NY 10036-4003
                                   Tel: (212) 556-2100
                                   Fax: (212) 556 -2222
                                   ekehoe@kslaw.com
                                   csun@kslaw.com
                                   emolina@kslaw.com

                                   Attorneys for Plaintiff Unión Fenosa Gas, S.A.

                                           /s/ Matthew D. Slater
                                   Matthew D. Slater (D.C. Bar No. 386986)
                                   Larry C. Work-Dembowski (D.C. Bar No. 486331)
                                   CLEARY GOTTLEIB STEEN & HAMILTON
                                   LLP
                                   2112 Pennsylvania Avenue, NW
                                   Suite 1000
                                   Washington, D.C. 20037
                                   Tel: (202) 947-1930
                                   mslater@cgsh.com
                                   lwork-dembowski@cgsh.com

                                   Attorneys for Defendant Arab Republic of Egypt




                                      2
